TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00147-CV


                                   Carolyn Barnes, Appellant

                                                 v.

                        University Federal Credit Union and
         Government Employees Insurance Company/GEICO Insurance, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-05-003010, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               In response to our opinion issued in this appeal on April 18, 2013, University Federal

Credit Union (UFCU) has filed with the district court a remittitur reducing its award of attorneys’

fees for this appeal to $15,000. In accordance with our prior opinion, we reform the district court’s

judgment to award UFCU $15,000 in attorneys’ fees for this appeal instead of $25,000. In our

opinion issued on April 8, 2013, we overruled appellant Carolyn Barnes’s remaining issues on

appeal. Accordingly, we affirm, as reformed herein, the trial court’s judgment.



                                              __________________________________________

                                              Scott K. Field

Before Chief Justice Jones, Justices Pemberton and Field

Reformed and, as Reformed, Affirmed

Filed: July 2, 2013